As filed with the Securities and Exchange Commission on February 22, 2012 REGISTRATION NO. 333-155792 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) (EXACT NAME OFREGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware 04-2461439 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) One Sun Life Executive Park, Wellesley Hills, Massachusetts 02481(781) 237-6030 (ADDRESS, INCLUDING ZIP CODE, AND TELEPHONE NUMBER, INCLUDING AREA CODE, OF REGISTRANT'S PRINCIPAL EXECUTIVE OFFICES) Sandra M. DaDalt, Esq. Assistant Vice President and Senior Counsel Sun Life Assurance Company of Canada (U.S.) One Sun Life Executive Park, SC 1335 Wellesley Hills, Massachusetts 02481 (800) 786-5433 (NAME, ADDRESS, INCLUDING ZIP CODE, AND TELEPHONE NUMBER, INCLUDING AREA CODE, OF AGENT FOR SERVICE) Copies of Communications to: Stephen E. Roth, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, NW Washington, D.C. 20004-2415 (202) 383-0158 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer □ Accelerated filer □ Non-accelerated filer R Smaller reporting company □ REMOVAL OF SECURITIES FROM REGISTRATION STATEMENT This Amendment No. 2 to Form S-3 Registration Statement (File No. 333-155792) (the “Registration Statement”) is being filed pursuant to Item 512(a)(3) of Regulation S-K under the Securities Act of 1933, as amended, to remove from registration those securities of the Registrant that were previously registered by the Registration Statement and that were not sold in the offering. The Registrant is issuing an endorsement (the “Endorsement”) to the Contract that, effective March 19, 2012 (the “Effective Date”), will limit (i.e., put a “floor” on) any negative adjustment that might be applied to the value of an Index Sub-account available under the Contract when a Contract Owner withdraws or transfers money from that Index Sub-account before the end of its Term. By setting the “floor” applicable on and after the Effective Date at no less than zero, the Registrant will continue to credit any interest that would increase the value of an Index Sub-account under the Contract, but will no longer apply any decreases in the value of the Index Sub-account. The “floor” in place on and after the Effective Date represents the minimum percentage by which the value of an Index Sub-account can increase over the course of a Term. Upon the issuance of the Endorsement, the Registrant considers the interests in Index Sub-accounts issued under the Contract to no longer be securities and, therefore, will no longer file any amendments to the Registration Statement. The Registrant does not intend to use the Registration Statement to sell any other securities. Therefore, the offering is being terminated, as of the close of business on March 19, 2012, and the Registrant hereby removes from registration any securities that remain unsold under the Registration Statement as of that time and date, or such time and date as this Registration Statement becomes effective. PART II INFORMATION NOT REQUIRED IN PROSPECTUS. ITEM 16. EXHIBITS Exhibit Number Description Underwriter’s Agreement** (4)(a) Specimen Group Annuity Contract*** (4)(b) Specimen Group Annuity Certificate*** (4)(c) Specimen Individual Annuity Contract*** (4)(d) Group Annuity Application*** (4)(e) Group Annuity Certificate Application*** (4)(f) Individual Annuity Application *** (4)(g)(i) Tax-Sheltered Annuity (TSA) Endorsement*** (4)(g)(ii) Corporate/Keogh 401(a) Plan (Group) Endorsement*** (4)(g)(iii) Corporate/Keogh 401(a) Plan (Individual) Endorsement*** (4)(g)(iv) Individual Retirement Annuity (IRA) (Group) Endorsement*** (4)(g)(v) Individual Retirement Annuity (IRA) (Individual) Endorsement*** (4)(g)(vi) Qualified Plan Endorsement*** (4)(g)(vii) Name Change Endorsement**** (4)(g)(viii) Endorsements to the Group Annuity Certificate, Group Annuity Contract and Individual Annuity Contract* Opinion and Consent of Counsel**** Powers of Attorney* *Filed herewith **Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 (File No. 333-37907) filed on January 16, 1998. ***Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-13609) filed on February 7, 1997. ****Incorporated by reference to the Registration Statement on Form S-3 (File No. 333-111636) filed on December 31, 2003. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Sun Life Assurance Company of Canada (U.S.), certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this amendment to the Registration Statement on Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Wellesley Hills, Commonwealth of Massachusetts, on the 22nd day of February, 2012. Sun Life Assurance Company of Canada (U.S.) (Registrant) By:/s/ Westley V. Thompson Westley V. Thompson President, SLF U.S. Attest: /s/ Sandra M. DaDalt Sandra M. DaDalt Assistant Vice President and Senior Counsel Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Westley V. Thompson President, SLF U.S. and Director February 22, 2012 Westley V. Thompson (Principal Executive Officer) /s/ Larry R. Madge Senior Vice President and Chief Financial Officer February 22, 2012 Larry R. Madge and Treasurer and Director (Principal Financial Officer) /s/ Michael K. Moran Vice President and Controller February 22, 2012 Michael K. Moran (Principal Accounting Officer) *By:/s/ Sandra M. DaDalt Attorney-in-Fact for: February 22, 2012 Sandra M. DaDalt Thomas A. Bogart, Director Scott M. Davis, Director Colm J. Freyne, Director *Sandra M. DaDalthas signed this document on the indicated date on behalf of the Directors of the Registrant pursuant to powers of attorney duly executed by such persons and included herein as Exhibit 24. EXHIBIT INDEX Number Description (4)(g)(viii) Endorsements to the Group Annuity Certificate, Group Annuity Contract and Individual Annuity Contract 24 Powers of Attorney
